Citation Nr: 1741243	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for tinnitus, to include as residuals of a TBI.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from September 1954 to August 1956.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the St. Louis, Missouri, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In November 2009, the Veteran wrote that he hit his head hard on the ground during a parachute jump when he was landing in high winds. His claims file was apparently destroyed in the 1973 fire and, therefore, VA has a heightened duty to assist him in developing his case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991). 

He has not been afforded a TBI examination and no development steps have been taken to obtain further information from the Veteran about the occurrence of a possible TBI. Therefore, remand is necessary.  Remand is also necessary as he has not been provided a VA audiological examination. 

Finally, the record indicates that the Veteran has been receiving VA treatment for hearing loss and tinnitus. The only VA treatment records associated with the file are those he submitted. Therefore, remand is necessary to obtain all relevant VA treatment records.

The case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Provide the Veteran with the appropriate information, notices, and forms for development in fire-related cases for a possible in-service TBI, hearing loss, and tinnitus.

2.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed hearing loss and tinnitus that is not already in VA's possession.

3.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran for hearing loss and tinnitus.

4.  Schedule the Veteran for a TBI examination with an appropriate provider to obtain an opinion as to whether he had an in-service TBI and, if so, to document any TBI residuals. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:
* whether the Veteran had an in-service TBI
* if he had an in-service TBI, whether hearing loss and/or tinnitus are residuals of the TBI.

The examiner's attention is drawn to the following:
* November 2009 written statement from the Veteran explaining that he his head hard on the ground during an in-service parachute jump when he was landing in high winds
* July 2015 VA treatment record indicating a history of left stapedectomy in 1979 and right stapedectomy in 1982 and that he has had constant tinnitus since his hearing problems began
* July 2015 VA audiological evaluation results indicating bilateral hearing loss.

5.  Schedule the Veteran for an audiological examination to obtain an opinion as to the nature and etiology of his hearing loss and tinnitus. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:
* whether hearing loss was caused by in-service noise exposure
* whether hearing loss manifested to a compensable degree within one year of service separation
* whether tinnitus was caused by in-service noise exposure
* whether tinnitus manifested to a compensable degree within one year of service separation.

The examiner's attention is drawn to the following:
* November 2009 written statement from the Veteran explaining that he his head hard on the ground during an in-service parachute jump when he was landing in high winds
* July 2013 informal claim for service connection indicating that the Veteran believed his hearing loss and tinnitus were caused by in-service noise exposure
* July 2015 VA treatment record indicating a history of left stapedectomy in 1979 and right stapedectomy in 1982 and that he has had constant tinnitus since his hearing problems began
* July 2015 VA audiological evaluation results indicating bilateral hearing loss.

6.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



